DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 02/18/2021.


Status of Claims


Claims 1, 8, and 15 have been amended. 
Claims 1, 4-10, 12, 14, 15, and 18-20 are now pending.


Response to Arguments

The previous 35 U.S.C. 112(a) rejection of claims 1, 8, and 15 is withdrawn due to submitted amendments.
Applicant's arguments filed on 02/18/2021 regarding the 35 U.S.C. 103 rejection of claims 1, 8, 15 have been fully considered. The Applicant argues that the cited 
The Examiner finds the Applicant’s arguments persuasive. Therefore, the previous 35 U.S.C. 103 rejection has been withdrawn. However, upon further consideration, a new ground of 103 rejection is made. See details below.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 8, and 15 line 16 include the limitation of “…a respective driver collected during the past ride…”. There is insufficient antecedent basis for this limitation, because “a respective driver” was already recited in the claim prior to line 16. For examinations purposes “a respective driver” will be interpreted as “the respective driver”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8-10, 12, 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. (US 2018/0033058) in view of Chun et al. (US 2014/0089399) and in further view of Meyer et al. (US 10,876,846 B1).
As per claim 1, 8, and 15 (Currently Amended) Mukherjee teaches a device, at least one non-transitory machine-readable medium including instructions, and a method for matching a driver and a passenger, the device comprising: a processor and a memory communicatively coupled to the processor and including instructions, which when performed by the processor cause the device to perform operations to (Mukherjee e.g. Fig. 2 Ride Sharing System & Fig. 3 Method,  Methods 
Mukherjee receive a ride share request from the passenger requesting a ride; (Mukherjee e.g. Fig. 2, The request receiving module (202) receives one or more requests from one or more users of the ride-sharing system (200). Each request includes respective ride details and respective details of the user [0035].)
Mukherjee in view of Chun teach in response to receiving the ride share request, determine, using information from a physical sensor on a computing device of the passenger, a context of the passenger; 
Mukherjee teaches in response to receiving the ride share request, determine a context of the passenger (Mukherjee e.g. Figs. 1 & 2, the request receiving module (202) receive requests that include ride and user details [0035]. The user details may be taken or extracted from their social networking profile, professional profile or the like [0035]. Users (101) use the computing devices (102) such as smart phone, mobile device, PDA, etc. for using ride-sharing services, as hosted by the ride-sharing system (104) ([0022] & [0023]). The ride-sharing system allows the users to provide input in terms of source, destination, profile information, preferences, feedback, rating, comment or any other information [0025].)
Mukherjee does not explicitly teach retrieving such information through use of a physical sensor on a computing device of the passenger. 

The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Mukherjee’s ride-sharing system to incorporate automatically retrieving a user’s physiological and non-physiological data from a user’s device to determine and track a user’s emotional state as taught by Chun in order to provide preventive strategies or automatically alter the user’s itinerary to improve mood (Chun e.g. [0032]).
Both Mukherjee and Chun are directed to using computing devices to gather user input/feedback and machine learning algorithms to determine a level of emotion or happiness (i.e. compatibility) of the user. All of the claimed elements were known in the prior arts of Mukherjee and Chun and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Mukherjee teaches determine a set of drivers within a predetermined distance of the passenger; (Mukherjee e.g. Fig. 2, The ride-sharing system (200) may be implemented by individuals or a group of users who offer ride-sharing services. This mode is a ride-initiator mode, where one user from each group initiates a ride and the remaining users from each group seek ride-share [0032]. 
Mukherjee in view of Chun teach calculate a compatibility score, using a machine-learned model, measuring a compatibility of a respective driver of the set of drivers with the passenger based upon the context of the passenger and a context of the respective driver, the context of the passenger and the context of the respective driver including an emotional state of the passenger and an emotional state of the respective driver; 
Mukherjee teaches calculate a compatibility score, using a machine-learned model, measuring a compatibility of a respective driver of the set of drivers with the passenger based upon the context of the passenger and a context of the respective driver, the context of the passenger and the context of the respective driver (Mukherjee e.g. Fig. 2, After receiving the ride and user details, the details are passed onto the compatibility score calculator (204). The user details include profile information, characteristics, preferences, or any such details [0035]. The compatibility score calculator calculates a score for each user using one or more algorithms [0035].  A “compatibility score” refers to a value indicating compatibility (i.e. happiness) of a user relative to other users of a ride-sharing group and indicates the level of comfort of a user travelling with other users while sharing a ride [0019]. The compatibility score for each user is usually set to an initial value 
Mukherjee does not explicitly teach the context of the passenger and the respective driver includes an emotional state of the passenger and an emotional state of the respective driver.
However, Chun teaches the context of the passenger and the respective driver includes an emotional state of the passenger and an emotional state of the respective driver (Chun e.g. A system and method for determining an emotional state of a user may be implemented in connection with a computing and/or communication device associated with or operated by the user [0006]. The system can detect user information such as location, ambient environment conditions, internet browsing history, and/or other information, process the information, and determine an emotional state of the user, e.g. based on pattern recognition or machine learning algorithm ([0007] & [0008]). Users may be members of a same organization, e.g. company, an educational institution, a social network, a city, a country, etc. Users may be considered as a single group by virtue of being present in a same geographical area (e.g. a shopping mall) or at a same event (e.g. a concert) at the same time [0033]. The Examiner submits that Chun’s users include passenger and drivers of a ride share company in which they share/use the same 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Mukherjee’s ride-sharing system to include determining and tracking an emotional state of a user by detecting and processing information from a user’s device using machine learning algorithms as taught by Chun in order to provide preventive strategies or automatically alter the user’s itinerary to improve mood (Chun e.g. [0032]).
Both Mukherjee and Chun are directed to using computing devices to gather user input/feedback and machine learning algorithms to determine a level of emotion or happiness (i.e. compatibility) of the user. All of the claimed elements were known in the prior arts of Mukherjee and Chun and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Mukherjee in view of Chun and Meyer teach wherein the compatibility score is calculated using the machine-learned model trained from a set of past ride sharing experiences for the passenger, wherein each past ride sharing experience of the set of past ride sharing experiences includes a series of emotional responses of the passenger and a respective driver collected during the past ride sharing experience, and wherein the series of emotional responses are collected based on a proximity of the computing device of the passenger and a computing device of the respective driver; 

Mukherjee does not explicitly teach wherein each past ride sharing experience of the set of past ride sharing experiences includes a series of emotional responses of the passenger and a respective driver collected during the past ride sharing experience. 
However, Chun teaches collecting a series of emotional responses of users based on tracking criteria such a location and time period (Chun e.g. Fig. 1, A system and method for determining an emotional state of a user may be implemented in connection with a computing and/or communication device associated with or operated by the user [0006]. User’s physiological (e.g. posture and motion of users’ body, user’s voice, heart rate etc.) and non-physiological information (e.g. location, environment conditions, etc.) is collected by a computing and/or communication device associated with or operated by the user ([0006], [0007], [0013], and [0020]). The system can determine an emotional state of the The system may track and store emotional states of the user based on one or more tracking criteria (e.g. user’s past locations, for a past time period, etc.). Users may be members of a same organization, e.g. company, an educational institution, a social network, a city, a country, etc. Users may be considered as a single group by virtue of being present in a same geographical area (e.g. a shopping mall) or at a same event (e.g. a concert) at the same time [0033]. The Examiner submits that Chun’s users include passenger and drivers of a ride share company in which they share/use the same ride share application/service and they are present in a same geographical area at the same time.)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Mukherjee’s ride-sharing system to include determining and tracking an emotional state of a user by detecting and processing information from a user’s device using machine learning algorithms as taught by Chun in order to provide preventive strategies or automatically alter the user’s itinerary to improve mood (Chun e.g. [0032]).
Mukherjee in view of Chun do not explicitly teach collecting emotional responses based on the proximity of the computing device of the passenger and a computing device of the respective driver. 
However, Meyer teaches determining that the computing device of the passenger and a computing device of the respective driver are in proximity to each other (Meyer e.g. Fig. 2, Meyer teaches a navigation system where location information collected from both the user's device 202 and driver's device 204 can 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to combine Mukherjee’s ride-sharing system and Chun’s system for determining and tracking an emotional state of a user from a user’s device with Meyer’s navigation system that determines proximity of user devices in order to determine that the driver has traveled to the user’s location and indicate to the user’s device that the rideshare trip has begun (Meyer e.g. col. 17 lines 31-45).
Mukherjee teaches select one of the set of drivers as an assigned driver based upon the compatibility score; and (Mukherjee e.g. The ridesharing system automatically creates and suggests one or more compatible ride-sharing groups based on a compatibility score of each user and received details ([0024] and [0050]). Figs. 4 and 5 depicts the display of various members of the ridesharing group [0039]. Sherlock Holmes is the initiator (i.e. assigned driver) of the group.)
Mukherjee teaches provide a respective Graphical User Interface (GUI) to the passenger and the assigned driver indicating a driver selection for the passenger. (Mukherjee e.g. Figs. 4 & 5, The ride-sharing system implements a user interface enabling users to provide input ride information and feedback [0045]. Once the groups are formed, the groups are displayed to every member of each groups. Details about each group member is shown in Figs. 4 and 5. Fig 5 shows Sherlock Holmes as the initiator (i.e. assigned driver) [0052].  Feedback about the 
As per claims 4 and 18 (Previously Presented), Mukherjee in view of Chun and Meyer the device of claim 1 and method of claim 15, Mukherjee in view of Chun also teaches wherein the operations to determine the context of the respective driver comprises operations to determine an emotional state of the respective driver based upon information from a sensor of a computing device of the respective driver.
Mukherjee does not teach determining the emotional state of the respective driver from a sensor in the device of the driver.
However, Chun teaches wherein the operations to determine the context of the respective driver comprises operations to determine an emotional state of the respective driver based upon information from a sensor of a computing device of the respective driver (Chun e.g. [0006], the system and method for determining an emotional state of a user may be implemented in connection with (or as part of) a computing and/or communication device associated with or operated by the user and [0013], the operation of detecting user information is performed using at least one of a camera, a microphone, an accelerometer, a gyroscope, a location sensor, a temperature sensor to detect ambient temperature, a gesture recognition sensor, and a sensor to detect a physiological parameter of the user.)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Mukherjee’s ride-sharing system to 
Both Mukherjee and Chun are directed to using computing devices to gather user input/feedback and machine learning algorithms to determine a level of emotion or happiness (i.e. compatibility) of the user. All of the claimed elements were known in the prior arts of Mukherjee and Chun and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As per claims 5 and 19 (Original), Mukherjee in view of Chun and Meyer teach the device of claim 4 and method of claim 18, Mukherjee in view of Chun also teach wherein the sensor is a video camera and the information from the sensor is a video.
Mukherjee does not teach the use of a sensor video camera and video to determine the emotional state of the driver.
However, Chun teaches wherein the sensor is a video camera and the information from the sensor is a video camera and the information from the sensor is a video (Chun e.g. Fig. 1, data acquisition unit (120) may be communicatively associated with and/or include a photo/video camera (facing the user), a microphone and one or more sensors to detect users gestures [0021].)

As per claims 6 and 20 (Original), Mukherjee in view of Chun and Meyer the device of claim 4 and method of claim 19, Mukherjee in view of Chun also teach wherein the sensor is a video camera and the information comprises a sequence of one or more images from the camera.
Mukherjee does not teach the sensor is a video camera and the information comprises a sequence of one or more images from the camera.
However, Chun teaches wherein the sensor is a video camera and the information comprises a sequence of one or more images from the camera (Chun e.g. Fig. 1, data acquisition unit (120) may be able to process the photo or video information of user (104) to perform facial recognition [0021].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Mukherjee’s ride-sharing system to include determining and tracking an emotional state of users based upon information from a sensor of a computing device of the respective user as taught by Chun in order to provide preventive strategies or automatically alter the user’s itinerary to improve mood (Chun e.g. [0032]).

As per claim 9 (Original), Mukherjee in view of Chun and Meyer teach the at least one machine-readable medium of claim 8, wherein the operations comprise:
Mukherjee in view of Chun teach determining, using the physical sensor on the computing device of the passenger, an in-ride context of the passenger; 
   Mukherjee in view of Chun teach determining, using a physical sensor on a computing device of the assigned driver, an in-ride context of the assigned driver; 
Mukherjee does not teach the use of a physical sensor to determine the in-ride context of the passenger and assigned driver.
However, Chun teaches using a physical sensor on a computing device of the assigned driver, an in-ride context of the assigned driver (Chun e.g. Fig. 1, Data acquisition unit (120), detects and obtains user’s physiological and non-physiological data via one or more sensors and other devices (e.g., a camera, a microphone, et.) associated with user [0040]. The method may further include tracking emotional states of the user based on a predetermined tracking criterion 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Mukherjee’s ride-sharing system to include determining and tracking an emotional state of users based upon information from a sensor of a computing device of the respective user as taught by Chun in order to provide preventive strategies or automatically alter the user’s itinerary to improve mood (Chun e.g. [0032]).
Both Mukherjee and Chun are directed to using computing devices to gather user input/feedback and machine learning algorithms to determine a level of emotion or happiness (i.e. compatibility) of the user. All of the claimed elements were known in the prior arts of Mukherjee and Chun and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
	Mukherjee teaches calculating an in-ride compatibility score measuring a compatibility of the assigned driver with the passenger based upon the in-ride context of the passenger and the in-ride context of the assigned driver
     Mukherjee teaches providing to the passenger a Graphical User Interface (GUI) showing the in-ride context and which allows the passenger to input a review of the assigned driver; and (Mukherjee e.g. Fig. 6, On completion of a ride, each member is solicited a ride-sharing experience feedback as shown in Fig. 6. The feedback may be provided in terms of rating as indicated by 602 [0041].)
	Mukherjee teaches publishing the review along with the in-ride compatibility score. (Mukherjee e.g. Fig. 6, The feedback may be provided in terms of rating as indicated by 602 in the snapshot 600. The ride-sharing experience feedback may be used to update the compatibility score of each member [0041].)
As per claim 10 (Original), Mukherjee in view of Chun and Meyer teach the at least one machine-readable medium of claim 8, Mukherjee in view of Chun also teach wherein the physical sensor is a camera, and wherein the operations of determining, using the physical sensor on the computing device of the passenger, the context of the passenger comprises operations of determining an emotional state of the passenger based upon a video recorded by the camera
As per claim 12 (Previously Presented), Mukherjee in view of Chun and Meyer teach the at least one machine-readable medium of claim 8, Mukherjee also teaches wherein the machine-learned model is a logistic regression algorithm.
As per claim 14 (Previously Presented), Mukherjee in view of Chun and Meyer teach the at least one machine-readable medium of claim 8, Mukherjee also teaches wherein the operations of calculating the compatibility score measuring the compatibility of the respective driver with the passenger based upon the context of the passenger and the context of the respective driver comprises the operations of utilizing a weighted summation algorithm to produce the compatibility score.
As per claims 12 and 14, Mukherjee teaches a compatibility score for each user of the set of user is computed using a predefined algorithm [0007]. The compatibility score calculator calculates score using one or more algorithms [0035], such as Integer Programming [0062], Greedy algorithms [0070], Hungarian algorithm [0084], Matcher algorithm [0085], and Learning the Edge Weights algorithm [0095]. An explore-exploit strategy is incorporated to improve a compatibility score over time and a cognitive learning feedback strategy for determining pairwise preferences amongst the set of user (i.e. learning models) [0020]. The method focuses on learning the compatibility between the users over time and the learning capability increases as the users keep on taking rides or more ride-shares happen for the users [0056].)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. (US 2018/0033058) in view of Chun et al. (US 2014/0089399), in further view of Meyer et al. (US 10,876,846 B1), and in further view of Van Geest et al. (US 7,825,948).
As per claim 7 (Original), Mukherjee in view of Chun and Meyer teach the device of claim 4, wherein the sensor is a video camera and the information comprises a three dimensional depth map.
Mukherjee in view of Chun teach wherein the sensor is a video camera (Chun e.g. Fig. 1, data acquisition unit (120) may be communicatively associated with and/or include a photo/video camera (facing the user), a microphone and one or more sensors to detect user’s gestures [0021].)
Mukherjee in view of Chun and Meyer do not explicitly teach that the information from the video camera comprises a three dimensional depth map.
However, Van Geest discloses wherein the sensor is a video camera and the information comprises a three dimensional depth map (Van Geest, a video camera for capturing video signals; a depth map calculator 104 for creating depth map of a user (col. 3, lines 48-50).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Mukherjee in view of Chun and Meyer’s ride share system to incorporate using a sensor/video camera with a 3D depth map feature as taught by Van Geest  in order to robustly capture the facial features of a user (Van Geest, col. 2 lines 28-38) and to better detect a user’s emotional state, calculate compatibility scores of ride share users, and form ride-sharing groups that have a pleasant ride-sharing experience (Mukherjee e.g. [0003]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605.  The examiner can normally be reached on M-F 7-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624